                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Gregory Arn el Gurly                                            Docket No. 5:09-CR-372-lBO

                               Petition for Action on Supervised Release



COMES NOW Keith W. Lawrence, Senior U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Gregory Amel Gurly, who, upon an earlier plea
of guilty to Count 1- Assault of a Federal Officer With a Dangerous or Deadly Weapon, in violation of 18
U.S.C. §§ 11 l(a) and (b) and Count 2- Possession With the Intent to Distribute a Quantity of Cocaine Base
(Crack), in violation of 21 U.S.C. § 841(a)(l), was sentenced by the Honorable Terrence W. Boyle, U.S.
District Judge, on July 28, 2010, to the custody of the Bureau of Prisons for a term of 72 months. It was
further ordered that upon release from imprisonment, the defendant be placed on supervised release for a
period of 72 months. On May 2, 2013, pursuant to 18 U.S.C. § 3582(c)(2), the defendant's imprisonment
sentence was reduced to 60 months. Gregory Amel Gurly was released from custody on October 30, 2015,
at which time the term of supervised release commenced. On November 4, 2015, the conditions of
supervision were modified to include a drug aftercare condition. On September 15, 2016, due to criminal
conduct the court modified the conditions of supervision to include 90 days of curfew and mental health
treatment. On April 23, 2018, a Violation Report was submitted to the court due to the defendant committing
the offense of Driving While License Revoked. On July 30, 2018, a revocation hearing was conducted for
new criminal conduct. At that time, the court continued the defendant on supervision. On August 8, 2018,
a Violation Report was forwarded to the court due to the defendant testing positive for marijuana.

RESPECTFULLY PRESENTING PETITION _FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS: On December 8, 2018, the defendant committed the offenses of Dnving While License
Revoked and Operate a Motor Vehicle With No Insurance (18CR 3426), in Cumberland County, N_orth
Carolina. As a sanction for this conduct and in an effort to deter future criminal conduct, we would
respectfully recommend that his supervision be modified to include 60 days of curfew. The defendant
signed a Waiver of Hearing agreeing to the proposed modifications of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      60 consecutive days. The defendant is restricted to residence during the curfew hours. The defendant
      shall submit to the following Location Monitoring: Radio Frequency monitoring and abide by all
      program requirements, instructions and procedures provided by the supervising officer.
Gregory Arnel Gurly
Docket No. 5:09-CR-372-lBO
Petition For Action
Page2




Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.
ls/Michael C. Brittain                               Isl Keith W. Lawrence
Michael C. Brittain                                  Keith W. Lawrence
Supervising U.S. Probation Officer                   Senior U.S. Probation Officer
                                                     150 Rowan Street, Suite 110
                                                     Fayetteville, NC 28301-4920
                                                     Phone: 910-354-2538
                                                     Executed On: January 4, 2019

                                       ORDER OF THE COURT

Considered and ordered this     "/ day of~-· ~v                          , 2019 and ordered filed and
made a part of the records in ~case.




~~.or
Chief U.S. District Judge
